Per Curiam.
Respondent was admitted to practice by this Court in 1976 and is retired from the practice of law.
By petition dated March 30, 2010, petitioner charged that respondent engaged in misleading and deceiving conduct prejudicial to the administration of justice reflecting adversely on his fitness to practice law in violation of the attorney disciplinary rules (see Code of Professional Responsibility DR 1-102 [a] [3], [4], [5], [7] [22 NYCRR 1200.3 (a) (3), (4), (5), (7)]).* The charge contains one specification alleging that respondent, in his capacity as a senior administrative law judge employed by the Unemployment Insurance Appeal Board, altered summaries of *1362appeals prepared by two subordinate administrative law judges and affixed their photocopied signatures thereto in 2006 and 2007 without their knowledge or consent on 11 occasions. He thereafter submitted the altered documents to the Board concealing the fact that he had made these changes, and the Board issued decisions based upon the altered documents. Respondent has admitted the facts alleged in the petition.
By order dated July 8, 2010, this Court granted petitioner’s motion for an order pursuant to 22 NYCRR 806.5 declaring that no factual issues were raised by the pleadings and permitting respondent to be heard in mitigation or otherwise.
We note the following in mitigation. Respondent has an unblemished record over 34 years. Respondent acknowledges that his conduct was inexcusable, however, we note that the record reflects that respondent was not motivated by any personal gain. Respondent has a good professional and personal reputation in the community, as evidenced by several letters submitted on his behalf.
Having considered the factors and circumstances presented, we conclude that respondent should be censured.
Peters, J.E, Rose, Lahtinen, McCarthy and Garry, JJ., concur. Ordered that respondent is found guilty of the professional misconduct set forth in the petition; and it is further ordered that respondent is hereby censured.

 The charged misconduct occurred prior to the April 1, 2009 enactment of the Rules of Professional Conduct.